Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimooka in WO2014123198 (wherein US20160040063 is cited herein as an English language equivalent).

Regarding Claim 1-3, 8, 13-14, 18-19, and 21:  Shimooka teaches phosphor compositions of formula LnxSiyNnZ, wherein x is a value between 2.7 and 3.3, y is a valuye between 5.4 and 6.6, n is a value between 10 and 12, Ln is primarily La and may further include elements such as Yttrium and Gadolinium (smaller radii than La), and Z is an activator element such as Cerium that is provided in an amount greater than 0.1 mol% based on the Ln elements (See Paragraphs 49-61).  Shimooka teaches that Ln may be a combination of Lanthanum and Yttrium in Example 5, wherein this composition precursor contains 2.8M of La, 0.5M of Y and 0.2M or Ce (See Table 3).  On the basis of this example Shimooka shows that the amount of Yttrium on the basis of La+Y may be 0.5/3.3 or 0.15 (relevant to formula I).  The value of all R elements (relevant to formula II) is the range of x from 2.7 to 3.3.  Both of these values overlap the ranges set forth in formulae I and II as the value for y (Si) in Shimooka may be 6.  Shimooka teaches that when Yttrium is used as a matrix material with Lanthanum, the emission wavelength of the material is longer and peak emission is 553 nm when excited by light having a wavelength of 455nm (See Table 4).  On this basis, Shimooka teaches a material of overlapping composition and having overlapping properties in terms of emission wavelength with those claimed.  

Shimooka teaches that the composition is created by preparing various precursor materials, such as nitrides of Lanthanum, Silicon, and precursors of Cerium and Yttrium.  The precursors are weighted, mixed, and undergo a sintering (firing) procedure under a reducing gas at a temperature of 1200-1250C.  The material is then transferred to a glovebox and sieved.  The sieved material is then sintered at a temperature from 1400-1525C for a period of 12 hours (See Example 1).  This is a similar method of creating the phosphor as those described in the original specification as filed, which sets forth the mixing of constituent elements and firing those materials at an elevated temperature overlapping the range of the prior art (See Section of original disclosure starting at paragraph 162).  

As Shimooka teaches an overlapping range of compositions that are made in the same manner as the materials instantly claimed, those materials of Shimooka would necessarily be of a tetragonal crystal system and would naturally have the lattice parameters as instantly claimed.  The lattice parameters and crystal system of a material stem directly from the material’s composition and the way in which it was made.  As the material of Shimooka has an overlapping range of compositions and is made in the same manner as that which is claimed and disclosed, it would necessarily have a tetragonal crystal system and the lattice parameters of 10.133 to 10.154 angstroms as set forth.  

Regarding Claims 5-7 and 10-12:  Shimooka teaches the creation of a light emitting unit comprising a first and second illuminant, wherein the second illuminant may be the above described phosphor and is capable of emitting visible light upon exposure to the first illuminant (See Paragraph 21-22).  The unit may be used in a lighting device and in an image display device. 

Regarding Claim 15-17:  Shimooka teaches that the content of the activating element such as Cerium is from 0.1 to 30 mol%.  The total content of Ln elements is from 2.7-3.3 (x; See Paragraph 52).  Thus the content of Cerium may be from 0.0027 to 0.99 mol on the basis of 6 moles of Si.  

Regarding Claims 20 and 22:   Shimooka teaches that Ln may be a combination of Lanthanum and Yttrium in Example 5, wherein this composition precursor contains 2.8M of La, 0.5M of Y and 0.2M or Ce (See Table 3).  On the basis of this example Shimooka shows that the amount of Yttrium on the basis of La+Y may be 0.5/3.3 or 0.15 (relevant to formula I).  Those of ordinary skill in the art would have found it obvious to provide various amounts of Yttrium to adjust the emission qualities of the composition.  Shimooka does not teach requisite amounts of Yttrium to be included in the composition.  On this basis amounts less than the total content of elements on the Ln site would have been obvious.  Those of ordinary skill in the art would have found it particularly obvious to use amounts of Yttrium up to the amount shown in example 5.  On this basis, the amount used in example 5, 0.15 would have obviated the incorporation of Yttrium in an amount from 0-0.15 moles of Y per mol of (La+Y).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 et al have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment to the claims and the arguments setting forth the peak wavelength of the composition are convincing.  The previously cited prior art to Seto teaches a range of emission peak wavelength that is different than the range amended into the claims.  The prior art to Shimooka also teaches an overlapping range of compositions having clear examples showing the creation of materials having the claimed range of emission.  It is noted that Shimooka is to the same assignee as the instant application; however, Shimooka was published originally on 08/14/2014, which is more than a year before the filing date of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734